The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                           December 3, 2020

                               2020COA167

No. 19CA1056, People v. Barnett — Crimes — Attempt to
Influence a Public Servant

     A division from the court of appeals considers a matter of first

impression: whether a defendant who presents false documentation

to a private organization providing court-ordered pretrial

supervision services can be found guilty of attempting to influence a

public servant. The division determines that based on the language

in section 18-8-306, C.R.S. 2020, an employee of such an

organization is in this situation a “public servant” performing a

government function.
COLORADO COURT OF APPEALS                                        2020COA167


Court of Appeals No. 19CA1056
El Paso County District Court No. 17CR2682
Honorable Robert L. Lowrey, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Matthew Manuel Barnett,

Defendant-Appellant.


                      JUDGMENT AND ORDER AFFIRMED

                                  Division IV
                         Opinion by JUDGE JOHNSON
                        Terry and Richman, JJ., concur

                         Announced December 3, 2020


Philip J. Weiser, Attorney General, Grant R. Fevurly, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Robert P. Borquez, Alternate Defense Counsel, Denver, Colorado, for
Defendant-Appellant
¶1    This case presents an issue of first impression: Can a

 defendant who presents false documentation to an employee of a

 nonprofit organization that handles court-ordered pretrial

 supervision services be guilty of attempting to influence a public

 servant? We determine that, based on the language in section 18-

 8-306, C.R.S. 2020, an employee of ComCor, Inc. (ComCor), is in

 this situation a “public servant.” We arrive at this conclusion

 because the ComCor employee is a person who performs a

 government function.

¶2    As a result, because defendant Matthew Manuel Barnett

 (Barnett) presented what purported to be an official court document

 to a ComCor employee to obtain removal of his GPS monitor, the

 evidence was sufficient to support his conviction for attempt to

 influence a public servant. Thus, we affirm his conviction.

¶3    We also reject Barnett’s contention that the district court

 erroneously denied his emergency motion for sentence reduction

 under Crim. P. 35(b).

                           I.   Background

¶4    Barnett was charged with attempt to influence a public

 servant under section 18-8-306 and forgery under section 18-5-


                                   1
 102(1)(e), C.R.S. 2020. At trial, after the prosecution rested,

 Barnett moved for judgment of acquittal of both charges. With

 respect to the attempt to influence a public servant charge, Barnett

 argued that the prosecution had failed to introduce evidence that

 ComCor and its employees were public servants acting in a

 governmental capacity. The district court denied the motion,

 concluding that ComCor “does satisfy the definition of having their

 employees considered public servants for purposes of a matter such

 as this.”

¶5    The jury convicted Barnett of attempt to influence a public

 servant but deadlocked on the forgery charge, which the

 prosecution dismissed at sentencing. The district court sentenced

 Barnett to eight years in the custody of the Department of

 Corrections.

¶6    During the pendency of this appeal, Barnett filed an

 emergency motion with the district court under Crim. P. 35(b)

 requesting a reduction of his sentence to probation due to risks

 associated with COVID-19. Upon issuance of a limited remand by

 this court, the district court substantively addressed and denied

 Barnett’s motion.


                                    2
                         II.    “Public Servant”

¶7      Barnett contends that, because ComCor is not a governmental

 body and its employees are not public servants, and because

 section 18-8-306 does not apply to private institutions, his

 conviction should be reversed. We disagree.

                        A.     Standard of Review

¶8      We review the record de novo “to determine whether the

 evidence before the jury was sufficient both in quantity and quality

 to sustain the conviction[].” Montes-Rodriguez v. People, 241 P.3d

 924, 927 (Colo. 2010) (quoting Dempsey v. People, 117 P.3d 800,

 807 (Colo. 2005)). Under the substantial evidence test, we view the

 evidence in the light most favorable to the prosecution to determine

 whether it is both “substantial and sufficient” to support a

 defendant’s guilt beyond a reasonable doubt. Dempsey, 117 P.3d at

 807.

¶9      Whether the prosecution presented sufficient evidence that

 Barnett committed this offense poses a question that is more legal

 than factual: Do employees of organizations like ComCor constitute

 “public servants” under section 18-8-306? Because Barnett does

 not largely dispute the evidence, we do not need to weigh the


                                     3
  evidence so much as interpret the statute and apply it to the facts

  established at trial.

¶ 10   We review the issues of statutory interpretation and a statute’s

  application de novo. Montes-Rodriguez, 241 P.3d at 927; see also

  People v. Rowell, 2019 CO 104, ¶ 14. We must first consider the

  plain language of the statute, giving words their usual and ordinary

  meanings. Roup v. Com. Rsch., LLC, 2015 CO 38, ¶ 8. Only if the

  statute is ambiguous do we invoke alternative canons of

  construction to resolve the uncertainty. People v. Daniels, 240 P.3d

  409, 411 (Colo. App. 2009). We must read and consider the statute

  as a whole to give consistent, sensible, and harmonious effect to all

  parts. People v. Buerge, 240 P.3d 363, 367 (Colo. App. 2009). We

  avoid interpretations that would render words superfluous or lead

  to illogical or absurd results. People v. Null, 233 P.3d 670, 679

  (Colo. 2010). Because it is the province of the General Assembly to

  define criminal conduct, we must determine the meaning of the

  statute by giving effect to the legislature’s intent. People v. Wartena,

  2012 COA 12, ¶ 14.




                                     4
          B.      Crime of Attempt to Influence a Public Servant

¶ 11   The offense of attempt to influence a public servant is

  described in section 18-8-306, in pertinent part, as follows:

               Any person who attempts to influence any
               public servant by means of deceit . . . with the
               intent thereby to alter or affect the public
               servant’s decision, vote, opinion, or action
               concerning any matter which is to be
               considered or performed by him or the agency
               or body of which he is a member, commits a
               class 4 felony.

  (Emphases added.) Section 18-8-306 adopts the meaning of “public

  servant” as defined in section 18-1-901(3)(o), C.R.S. 2020. See §

  18-8-301(4), C.R.S. 2020 (referring to the definition of “public

  servant” as used in section 18-8-101(3), C.R.S. 2020, which in turn,

  leads to section 18-1-901(3)(o)).

¶ 12   That definition states: “‘Public servant’ means any officer or

  employee of government, whether elected or appointed, and any

  person participating as an advisor, consultant, process server, or

  otherwise in performing a governmental function,” but the term does

  not include witnesses. § 18-1-901(3)(o) (emphases added).

¶ 13   Barnett’s argument that a ComCor employee falls outside the

  definition of “public servant” focuses on the term “government” in



                                       5
  the definition of “public servant,” which in turn is defined to include

  “the United States, any state, county, municipality, or other

  political unit, any branch, department, agency, or subdivision of

  any of the foregoing.” § 18-1-901(3)(i). As ComCor employees are

  not employed by “the United States, any state, county, municipality,

  or other political unit,” Barnett reasons, they cannot be considered

  an “officer or employee of government” under section 18-1-901(3)(o)

  and therefore do not qualify as “public servants” for the purposes of

  section 18-8-306.

¶ 14   What Barnett overlooks, however, is that the definition of

  government also includes “any corporation or other entity

  established by law to carry out any governmental function.” § 18-1-

  901(3)(i) (emphasis added). He also ignores the second part of the

  definition of “public servant,” which includes “any person

  participating as an advisor, consultant, process server, or otherwise

  in performing a governmental function.” § 18-1-901(3)(o) (emphasis

  added). The Attorney General focuses on the latter wording of

  section 18-1-901(3)(o) to argue that the term “public servant” is

  “expansive” and goes beyond government employees.




                                     6
¶ 15   The district court likewise relied on the latter portion of this

  definition in its reasoning to conclude that “public servant includes

  a person who’s acting as an advisor, consultant, and so forth in a

  government — performing a governmental function.” As a result,

  the district court determined that ComCor and its employees were

  public servants by virtue of performing governmental functions,

  such as “advis[ing] and consult[ing] with the court systems” and

  “doing various testing, monitoring, breath testing, alcohol testing,

  drug testing, and so forth at the direction of the Courts.”

¶ 16   It is true, as Barnett suggests, that no Colorado cases deal

  with a situation in which a person working for a private entity like

  ComCor has been construed to be a “public servant” under section

  18-8-306. The existing cases have, instead, primarily analyzed

  positions traditionally viewed as government posts. See, e.g., People

  v. Knox, 2019 COA 152, ¶ 23 (applying section 18-8-306 to the

  influence of a peace officer); People v. Sena, 2016 COA 161, ¶¶ 12-

  13 (same); People v. Montante, 2015 COA 40 ¶¶ 5, 45 (applying

  section 18-8-306 to the influence of a public official within a

  regulatory entity that issues medical marijuana user licenses);

  People v. Tucker, 232 P.3d 194, 201 (Colo. App. 2009) (applying


                                     7
  section 18-8-306 to the influence of an attorney and judge in

  another state by using official letterhead of a Colorado District

  Attorney); People v. Stanley, 170 P.3d 782, 791 (Colo. App. 2007)

  (applying section 18-8-306 to the influence by threat of two judges).

¶ 17   But the lack of cases does not indicate a limitation on the

  statutory definition. Indeed, regardless of whether we focus on the

  positions of Barnett or the Attorney General, both turn on how a

  “government function” is defined in connection with who may

  qualify to be a public servant. The term “government function” is

  defined to include “any activity which a public servant is legally

  authorized to undertake on behalf of government.” § 18-1-901(3)(j)

  (emphasis added). Thus, the real question is whether an entity’s

  employees engaged in the court-ordered supervision of individuals

  with GPS monitoring perform a “government function.”

¶ 18   Courts are responsible for setting the conditions of a

  defendant’s pretrial bond. § 16-4-103(1), C.R.S. 2020 (setting forth

  the various criteria and factors a court must consider to “determine

  the type of bond and conditions of release”). Conditions may

  include, as relevant here, pretrial release services, with the potential

  for “[e]lectronic or global position monitoring of the person.” § 16-4-


                                     8
  105(8)(g), C.R.S. 2020; see also § 16-4-106, C.R.S. 2020

  (authorizing persons eligible for bond to be evaluated for pretrial

  services).

¶ 19   To assist the courts in the supervision of offenders in the

  community, Colorado law authorizes units of government “by

  resolution or ordinance” to establish community corrections boards

  that have authority to enter into contracts and establish programs

  with state and local governments to carry out sentencing and

  rehabilitation functions normally reserved to the state. See § 17-

  27-103, C.R.S. 2020. Such partnerships are not limited strictly to

  governmental bodies. Nongovernmental entities, defined in section

  17-27-102(5), C.R.S. 2020, to include any “private individual,

  partnership, corporation, or association,” are authorized to

  establish community corrections programs that may also contract

  with a community corrections board or the state of Colorado to

  provide services to offenders as required by the department of

  corrections, or, parole board, or as sentenced to such programs by

  the courts. § 17-27-104(2), C.R.S. 2020. The statutory goal of the

  private-public partnership between community corrections boards

  and programs and the government is, among other things, to


                                     9
  “[f]urther all purposes of sentencing and improve public safety.”

  § 17-27-101.5(1)(a), C.R.S. 2020.

¶ 20   To strictly focus on government employees or entities who, as

  Barnett claims, receive salaries from taxpayer funds would exclude

  nongovernment employees who provide a “government function,”

  contrary to the plain language of the statutory definition of “public

  servant” and the plain language of the statutory definition of

  “government.” See Colo. Med. Bd. v. Off. of Admin. Cts., 2014 CO

  51, ¶ 9 (noting that a court need not look further when giving effect

  to the plain and ordinary meaning of unambiguous statutory

  provisions). While Barnett would contend that a broad

  interpretation of “public servant” to include a private entity would

  ostensibly mean that any entity (and its employees) could be

  construed to be a public servant, this case hardly presents the

  outer limits of a government function. To the extent sufficient

  evidence was presented at trial to support that ComCor was an

  entity that assisted the courts with supervision of offenders, the

  broad language of “government function” — which includes a

  person who is legally authorized to act on “behalf of government” —




                                      10
  means its employee could qualify to be a “public servant” for

  purposes of section 18-8-306. § 18-1-901(3)(j), (3)(o).

                C.   Evidence Supporting the Conviction

¶ 21   At trial, Andrey Williams (Williams) testified that he was an

  “EMS supervisor at ComCor” in December 2016. He was

  responsible for “monitoring anyone that was on ankle monitoring

  for various reasons.” Williams detailed the procedures for how a

  person is “terminated” from GPS monitoring, which required a

  person bringing in a court order. Without such an order, Williams

  testified, ComCor could not remove the device, the device would be

  difficult to remove, and, if removed without authorization, an alarm

  would alert ComCor, and an employee would then notify the court.

¶ 22   Williams identified Barnett at trial, indicating he remembered

  Barnett because the usual employee assigned to Barnett’s case was

  not in on December 23, 2016. Although Williams could not

  remember whether Barnett handed him the court paperwork, or

  whether Barnett was first handed the paperwork to a secretary who

  then gave it to Williams, Barnett submitted documentation to

  obtain removal of the monitoring device. Williams removed the




                                    11
  device from Barnett and completed paperwork logging the return of

  the equipment.

¶ 23   Finally, Williams testified that a few months later, someone

  from the district attorney’s office contacted him about Barnett. The

  district attorney requested information about Barnett’s GPS

  monitoring, and Williams faxed the court order that was presented,

  as well as the documentation that included Barnett’s signature

  acknowledging the return of the equipment.

¶ 24   Based on the evidence admitted at Barnett’s trial, there was

  sufficient evidence to support that ComCor had the responsibility to

  supervise individuals required to wear GPS monitoring devices. As

  the district court properly concluded in denying Barnett’s motion

  for judgment of acquittal, ComCor provides such supervision

  services at the “direction of the Courts” and assists and consults

  with the courts in pretrial services. Therefore, an employee of

  ComCor is a person performing a government function in this

  situation, as he or she is “legally authorized” to conduct such

  activities “on behalf of government.” § 18-1-901(3)(j), (3)(o).

¶ 25   Testimony and exhibits from trial also indicated that the

  district court judge in Barnett’s unrelated criminal case had


                                     12
  imposed bond conditions subjecting Barnett to GPS monitoring.

  The district court judge in the unrelated criminal case testified that

  he had not issued the “order” that purportedly authorized

  termination of GPS monitoring that Barnett presented to ComCor in

  December 2016. The district court judge’s staff also testified,

  corroborating that they had not prepared or issued an order

  terminating GPS monitoring for Barnett, as well as indicating that

  the “order” presented to ComCor was not in the usual format for

  orders issued by the court.

¶ 26   Because ComCor would have notified the court if the GPS

  monitor was removed without authorization, the record supports

  that Barnett acted with “deceit” and that his intent was to “alter or

  affect” the “action” of Williams by presenting false documentation to

  have the GPS monitor removed. See § 18-8-306. This is further

  supported by Barnett’s signature that acknowledged that the GPS

  monitor was returned in December 2016, contrary to the district

  court judge’s directive.

¶ 27   Having determined that section 18-8-306 applies in this

  situation to employees of private community corrections

  organizations such as ComCor, we conclude that the record


                                    13
  contains evidence both substantial and sufficient to support

  Barnett’s conviction of attempt to influence a public servant beyond

  a reasonable doubt. See Montes-Rodriguez, 241 P.3d at 927.

  Accordingly, we uphold his conviction.

            III.    Crim. P. 35(b) Motion for Reduced Sentence

¶ 28   Barnett also contends on appeal that the district court erred in

  denying his Crim. P. 35(b) motion to reduce his eight-year sentence

  to a probationary sentence. We disagree.

               A.     Standard of Review and Applicable Law

¶ 29   Crim. P. 35(b) enables district courts to review a sentence to

  ensure that it is proper before making it final. Ghrist v. People, 897

  P.2d 809, 812 (Colo. 1995). “A court’s review of a Crim. P. 35(b)

  motion focuses on the fairness of the sentence in light of the

  purposes of the sentencing laws.” People v. Dunlap, 36 P.3d 778,

  780 (Colo. 2001).

¶ 30   When presented with a Crim. P. 35(b) motion, the court may

  consider all relevant and material factors, including new evidence

  and evidence the trial court knew when it imposed the original

  sentence. Id. at 782. Crim. P. 35(b) does not require the

  postconviction court to make findings of fact, but the court should


                                     14
  “provide a statement of the basic reasons in support of its ruling.”

  Id. Crim. P. 35(b) also does not require the court to hold a hearing

  on the motion: “The court may, after considering the motion and

  supporting documents, if any, deny the motion without a hearing.”

¶ 31   An order denying a Crim. P. 35(b) motion is reviewed to

  determine if the postconviction court failed to exercise its judicial

  discretion by refusing to consider any information in mitigation.

  People v. Busch, 835 P.2d 582, 583 (Colo. App. 1992). The

  propriety of the sentence is not subject to review. Id.

¶ 32   During the pendency of Barnett’s appeal, the Colorado

  Supreme Court amended Crim. P. 35(b) on April 16, 2020. That

  amendment provides district courts with jurisdiction to consider a

  defendant’s request for sentence reduction during a direct appeal

  upon a limited remand from an appellate court. Crim. P. 35(b)(4).

                              B.    Analysis

¶ 33   We discern no abuse of discretion in the district court’s denial

  of Barnett’s Crim. P. 35(b) motion. In its written denial, the district

  court noted that it had reviewed the motion, concluding that “the

  court is well familiar with this case and finds that the original

  sentence imposed is appropriate to the circumstances of this case.”


                                     15
  In doing so, the court provided its “basic reasons in support of its

  ruling.” See Dunlap, 36 P.3d at 778.

¶ 34   Barnett’s argument centers on the fact that the district court

  made no overt findings or remarks vis-à-vis the health risks

  presented by the COVID-19 pandemic and, thus, in his view, did

  not “consider” such new information raised in the motion. We are

  not persuaded.1

¶ 35   The district court was not required to make any specific

  findings of fact about COVID-19. See id. Having reviewed Barnett’s

  motion, the court factored into its consideration Barnett’s

  arguments surrounding the pandemic and its knowledge of prior

  proceedings. Indeed, the court was familiar with Barnett’s case, as

  the same judge presided over Barnett’s sentencing the previous

  year. At Barnett’s sentencing hearing, the court remarked that he

  viewed Barnett’s actions as “ma[king] a mockery of [veterans’

  treatment] court” and “ma[king] a mockery of the conditions placed

  upon him by Community Corrections.” Further, the court noted



  1 We note that Barnett did not allege any personal medical risk
  factors that make him more vulnerable or susceptible to the virus
  than other similarly situated individuals.

                                    16
  that, as Barnett’s GPS monitoring had been a bond condition for

  menacing charges, Barnett “placed the victim in harm again by

  cutting off that monitor.”

¶ 36   In short, the district court had reasons for its original sentence

  that were not overridden by the COVID-19 pandemic. We will

  neither fault the court for its short order nor construe such brevity

  as a failure to exercise discretion in its denial of Barnett’s Crim. P.

  35(b) motion. See Busch, 835 P.2d at 583.

                               IV.   Conclusion

¶ 37   The judgment of conviction and order are affirmed.

       JUDGE TERRY and JUDGE RICHMAN concur.




                                      17